                                                       Entered on Docket
                                                       September 15, 2020
                                                       EDWARD J. EMMONS, CLERK
                                                       U.S. BANKRUPTCY COURT
                                                       NORTHERN DISTRICT OF CALIFORNIA
 1     Stephen D. Finestone (125675)
       Jennifer C. Hayes (197252)
 2     Ryan A. Witthans (301432)
       FINESTONE HAYES LLP                        The following constitutes the order of the Court.
 3     456 Montgomery Street, Floor 20            Signed: September 15, 2020
       San Francisco, CA 94104
 4     Tel.: (415) 616-0466
       Fax: (415) 398-2820
 5     Email: sfinestone@fhlawllp.com
       Email: jhayes@fhlawllp.com                     _________________________________________________
 6     Email: rwitthans@fhlawllp.com                  M. Elaine Hammond
                                                      U.S. Bankruptcy Judge
 7     Proposed attorneys for Michael G. Kasolas,
       Liquidating Trustee
 8

 9                           UNITED STATES BANKRUPTCY COURT

10                           NORTHERN DISTRICT OF CALIFORNIA

11                                        SAN JOSE DIVISION

12
        In re                                               Case No. 15-50801-MEH
13                                                          Chapter 11
14      ROBERT BROWER, SR.,
                                                            ORDER APPROVING STIPULATION
15      Debtor.                                             REGARDING PAYMENT OF FEES
                                                            AND PLAN EFFECTIVE DATE 1
16

17

18              Michael G. Kasolas (the “Liquidating Trustee,” administering the “Liquidating Trust”);
19     MUFG Union Bank, N.A. (the “Bank”); and Sheppard, Mullin, Richter & Hampton LLP
20     (“Sheppard Mullin,” and together, the “Parties”) filed the Stipulation and Request for Entry of
21     Order Regarding Payment of Fees and Plan Effective Date (the “Stipulation”) on September 11,
22     2020. ECF 266. Upon due consideration and good cause appearing,
23              IT IS ORDERED that:
24              1.     The Stipulation is approved.
25

26              1
                Unless specified otherwise, all chapter and code references are to the Bankruptcy Code,
       11 U.S.C. §§ 101–1532. “Bankruptcy Rule” references are to the Federal Rules of Bankruptcy
27
       Procedure and “B.L.R.” references are to the Bankruptcy Local Rules for the Northern District of
28     California. “ECF” references are to the docket in the above-captioned proceeding.

       ORDER APPROVING STIPULATION                                                                       1/3

     Case: 15-50801       Doc# 270     Filed: 09/15/20      Entered: 09/15/20 13:39:04     Page 1 of
                                                    3
 1            2.       The Bank is authorized to pay the outstanding $3,250 in United States Trustee

 2     fees. The Bank may submit an administrative claim for those fees to the Liquidating Trust.

 3            3.      Other than the $3,250 administrative claim arising from the Bank’s payment of

 4     the outstanding fees to the United States Trustee, both the Bank and Sheppard Mullin shall

 5     subordinate any fees and/or substantial contribution claims to the fees of the Liquidating Trustee

 6     and his professionals.

 7            4.      The Bank and Sheppard Mullin shall not object to any fees incurred by the

 8     Liquidating Trustee and his professionals prior to the Plan’s effective date, to the extent that such

 9     objections are predicated on the basis that the fees were incurred prior to the Plan’s effective

10     date. All other objections are preserved.

11                                     * * * * END OF ORDER * * * *

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
       ORDER APPROVING STIPULATION                                                                        2/3

     Case: 15-50801      Doc# 270      Filed: 09/15/20     Entered: 09/15/20 13:39:04        Page 2 of
                                                    3
 1                                  COURT SERVICE LIST
       [CM/ECF recipients]
 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
       ORDER APPROVING STIPULATION                                                          3/3

     Case: 15-50801   Doc# 270   Filed: 09/15/20   Entered: 09/15/20 13:39:04   Page 3 of
                                              3
